986 F.2d 1414
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Thomas Wayne NGUYEN, Plaintiff-Appellant,v.Willie GREEN;  Roger N. Britts, Jr., Defendants-Appellees.
No. 92-2416.
United States Court of Appeals,Fourth Circuit.
Submitted:  January 12, 1993Decided:  March 2, 1993

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  T. S. Ellis, III, District Judge.  (CA-92-1319-A)
Thomas Wayne Nguyen, Appellant Pro Se.
Mark S. Brown, Special Assistant United States Attorney, Alexandria, Virginia, for Appellees.
E.D.Va.
AFFIRMED.
Before WILKINS and LUTTIG, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Thomas Wayne Nguyen appeals from the district court's order dismissing Nguyen's Complaint pursuant to Fed.  R. Civ. P. 12(b)(6).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Only the sovereign may bring criminal charges;  a private citizen may not use the courts as a means of forcing a criminal prosecution.   United States v. Nixon, 418 U.S. 683, 694 (1974);   Sattler v. Johnson, 857 F.2d 224 (4th Cir. 1988).  Accordingly, we affirm the decision of the district court.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED